                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


STEPHEN GRANT and MARY                          §
GRANT,                                          §
                                                §              SA-19-CV-00232-FB-ESC
                   Plaintiffs,                  §
                                                §
vs.                                             §
                                                §
EVEREST REINSURANCE, HEALTH                     §
PLAN INTERMEDIARIES                             §
HOLDINGS, LLC, d/b/a HEALTH                     §
INSURANCE INNOVATIONS,                          §
ALLIED NATIONAL, INC., and                      §
DAVID BROMBERG,                                 §
                                                §
                   Defendants.                  §


                        SECOND AMENDED SCHEDULING ORDER

       Before the Court is the parties’ Joint Motion for Amended Scheduling Order [#66], by

which the parties ask the Court for a second extension of deadlines in the governing scheduling

order. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion for Amended

Scheduling Order [#66] is GRANTED.

       IT IS FURTHER ORDERED that the following Amended Scheduling Order is issued

to control the remaining course of this case:

       1. The parties shall complete all discovery on or before July 10, 2020. Counsel may by

agreement continue discovery beyond the deadline, but there will be no intervention by the Court

except in extraordinary circumstances, and no trial setting will be vacated because of information

obtained in post-deadline discovery.

       2. All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than

August 28, 2020. Dispositive motions and responses to dispositive motions shall be limited to

                                                1
twenty (20) pages in length. Replies, if any, shall be limited to ten (10) pages in length in

accordance with Local Rule CV-7(f).

       SIGNED this 10th day of March, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                              2
